Citation Nr: 1130482	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to November 1980.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was last denied in an April 1991 rating decision, and no appeal was initiated from that rating decision.

2.  Evidence associated with the claims file since the final April 1991 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letters provided to the Veteran in September 2005 and March 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

As for the Veteran's claim to reopen, the law explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order to assist claimants, to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records and identified and available VA and other medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While no VA examination was provided to the Veteran in conjunction with the claim of service connection for a psychiatric disorder, the Board finds that as no new and material evidence has been submitted.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); see also 38 C.F.R. § 3.159(c)(4)(iii) (the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

In January 1981, the Veteran filed his original claim seeking entitlement to service connection for a psychiatric disorder.  The RO denied the Veteran's claim in a May 1981 rating decision on the basis that the Veteran's psychiatric disorder, diagnosed as sociopathic personality disorder, was not a disability within the meaning of VA regulations; and the Board upheld that decision in April 1983.  The Veteran sought to reopen the claim for service connection for a psychiatric disorder in April 1991; however, the RO's April 1991 rating decision denied the Veteran's claim after finding that no new and material has been submitted to show that a psychiatric disorder was incurred in or aggravated by military service.  Although notified of this decision by the RO in the same month, the Veteran did not file an appeal of this issue, and the RO's April 1991 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2010).  The relevant evidence of record at the time of the April 1991 rating decision consisted of the Veteran's service treatment records and state hospital records dated in November and December 1967.

As the April 1991 rating decision is the last final decision, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the December 2005 rating decision, the RO found that no new and material evidence has been submitted to reopen the Veteran's claim of service connection for a psychiatric disorder.  Such decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the April 1991 rating decision includes VA outpatient treatment records, dated from November 1999 through July 2007; state medical records dated from November 1982 through March 2001; and the Veteran's lay statements.  The VA and state medical records reveal ongoing treatment for the Veteran's symptoms of depression and anxiety, and varying diagnoses of antisocial personality disorder, narcissistic personality disorder, psychosexual disorder, and adjustment disorder.  

Although all the medical evidence received since the April 1991 final rating decision is "new" in that it had not been previously considered by VA, the evidence is not material as it does not relate to an unestablished fact and does not raise the reasonable possibility of substantiating the Veteran's claim for service connection.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (determining whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material).  The RO denied the Veteran's claim for service connection for a psychiatric disorder in April 1991, because at that time, the evidence of record failed to show that a psychiatric disorder other than personality disorder was incurred in or aggravated by the Veteran's military service.  This continues to be the case.  

Additionally, in a September 2005 written statement and his November 2007 substantive appeal, the Veteran asserted that while he was in service he was treated for a wrong diagnosis, which caused his current mental disability.  However, the Veteran's statements of his medical and service have already been considered by VA.  As such, the evidence does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a psychiatric disorder.

Accordingly, the issue of entitlement to service connection for a psychiatric disorder is not reopened.  As new and material evidence to reopen the Veteran's finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the appeal to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


